

116 S810 IS: Fair Care for Vietnam Veterans Act of 2021
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 810IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Tester (for himself, Mr. Wyden, Mr. Brown, Mr. Durbin, Ms. Cortez Masto, Mr. Menendez, Mr. Schumer, Mr. Casey, Mr. Leahy, Mr. Manchin, Mr. Blumenthal, Mr. Coons, Mrs. Murray, Ms. Klobuchar, Ms. Hirono, Ms. Smith, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the list of diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam to include hypertension, and for other purposes.1.Short titleThis Act may be cited as the Fair Care for Vietnam Veterans Act of 2021.2.Addition of additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, as amended by section 9109 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by adding at the end the following new subparagraphs: (L)Hypertension.(M)Monoclonal gammopathy of undetermined significance..